Citation Nr: 0832825	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  00-07 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on claimed additional 
visual disability due to an assault while hospitalized at a 
VA medical facility in August 1992.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on claimed additional 
disability of sinusitis due to an assault while hospitalized 
at a VA medical facility in August 1992.  

3.  Entitlement to an increased disability evaluation in 
excess of 10 percent for residuals of a fracture of the right 
medial orbit and maxillary antrum with pain on mastication.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1971 to October 
1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In June 2006, a hearing was held at the RO before the 
undersigned Acting Veterans Law Judge.  

In February 2007, the Board remanded this matter for 
additional evidentiary and procedural development.  

The issue of an increased rating for residuals of a fracture 
of the right medial orbit and maxillary antrum is addressed 
in the REMAND portion of the decision below and is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  There is no competent evidence that the veteran has 
additional vision or sinusitis disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel in August 1992, or to an event that was not 
reasonably foreseeable in furnishing his medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for additional visual disability due to an 
assault while hospitalized at a VA medical facility in August 
1992 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.358, 3.361 (2007).

2.  The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for additional sinusitis disability due to 
an assault while hospitalized at a VA medical facility in 
August 1992 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, letters dated in December 2003 and March 2007 
were sent by VA to the veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
the RO's letters were not sent prior to initial adjudication 
of the veteran's claims, this was not prejudicial to him, 
since he was subsequently provided adequate notice, the 
claims were readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in February 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the February 2007 Board remand and February 2007 notice 
letter included an explanation as to the evidence necessary 
to establish entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151.  The veteran was also 
notified of what information and evidence that VA will seek 
to provide; what information and evidence the veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a current disability that was due to an assault while 
hospitalized at a VA medical facility in August 1992; of what 
evidence was necessary to establish entitlement to 
compensation benefits under 38 U.S.C.A. § 1151, and why the 
current evidence was insufficient to award the benefits 
sought.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the veteran's claims herein.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with a VA examination addressing the 
relationship of his claimed and the medical treatment he 
received from VA.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In making its determination herein, a request for additional 
information was sent to the veteran in March 2007.  The 
information identified as needed from the veteran was also 
cited in the Board's earlier remand in February 2007.  Since 
that time, however, no response from the veteran has since 
been received.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Compensation Pursuant to 38 U.S.C.A. § 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after May 1999.  Thus, 38 
C.F.R. § 3.361 is for application.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.  

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. § 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  

In this case, the veteran contends that he was struck in the 
face by another veteran at a VA medical facility in August 
1992, and that he now has additional disability manifested by 
defective vision and chronic sinusitis.  

As an initial matter, the Board notes that the medical 
reports of record showed that the veteran was diagnosed and 
treated for chronic sinusitis on numerous occasions prior to 
the August 1992.  (See July 1989 and May 1992 Discharge 
Summary reports).  

VA records showed that the veteran was apparently struck on 
the right side of his face by another veteran while 
voluntarily hospitalized for psychiatric evaluation at a VA 
medical facility in August 1992.  A CT scan revealed a small 
fracture of the medial and inferolateral wall of the right 
maxillary antrum.  There was no entrapment of the medial 
rectus muscle, and the remaining walls of the orbit were 
intact without fracture.  A December 1992 outpatient note 
showed the fracture site was healed and that the veteran had 
mild sinusitis.  VA medical records subsequent to 1992, 
showed periodic treatment for sinusitis and complaints of 
blurred and double vision.  The records include several 
routine VA eye examinations which revealed only refractive 
error of the eyes.  

On VA eye examination in October 2000, the veteran's 
uncorrected near vision was 20/200, bilaterally, with 
corrected vision to 20/25 in the right eye and 20/30 in the 
left eye.  Corrected and uncorrected distant vision was 
20/30, bilaterally.  Red lens testing for diplopia was 
negative.  The ophthalmologist commented that he had examined 
the veteran on several occasions in the previous two years 
and that there had been no significant change in his vision 
or his prescription.  The examiner indicated that he 
performed a full range of motion studies to determine whether 
there was any entrapped muscles or other potential problems, 
and that he tripled checked his findings, but found no 
detectable extraocular muscle restrictions.  The veteran had 
some overgrowth of the conjunctivae on the lobe caused by 
exposure to extensive ultraviolet radiation or sunlight, and 
had developing "Y" suture cataracts which were congenital 
in nature.  Dilated fundus examination was normal and 
revealed no scars or any abnormal findings of significance.  
The examiner also indicated that all diagnostic studies over 
the years, including CT scans and x-ray studies were 
perfectly normal and showed no ventricle defects.  There were 
no fractures of the temporal bone or orbit, no retained 
pieces of glass, and no evidence of a blow-out fracture.  The 
diagnosis was age related astigmatism.  

The examiner indicated that he attempted to explain to the 
veteran that other than a little age related astigmatism, his 
vision was essentially normal, but that the veteran was 
resistant to accepting that and insisted that he had 
documentation to prove otherwise.  The examiner indicated 
that he left the record open for several days to allow the 
veteran to provide the "documentation" but that he did not 
return.  In his summary, the examiner indicated that he found 
no evidence of a blow-out fracture or any change in the 
veteran's vision related to the facial trauma and opined that 
the veteran was malingering.  

The clinical and diagnostic findings on VA eye examination in 
May 2002 were essentially the same as on the prior VA 
examination, and showed corrected near and distant vision to 
20/20, bilaterally.  There was no evidence of diplopia in any 
square on the chart, visual fields were normal, bilaterally, 
and external slit lamp and funduscopic examinations were 
normal with good macular reflexes, bilaterally.  The examiner 
indicated that superior elevation of the eyes showed no 
residual findings from any fracture to the right lower orbit, 
and intraocular tension was within normal limits.  The 
diagnoses included history of right inferior orbit and right 
lower lid injury with no residual disability, and refractive 
error and presbyopia, with no residual difficulties or 
diplopia.  

A VA CT scan in October 2003, showed the paranasal sinuses 
were clear.  There was evidence of post-traumatic indentation 
of the right medial orbital wall, but no evidence of acute 
maxillofacial fracture.  

At the direction of the February 2007 Board remand, the 
veteran was afforded VA eye and ear, nose, and throat 
examinations to determine the nature and etiology of any 
identified sinusitis or eye disability.  The clinical and 
diagnostic findings on VA eye examination in November 2007 
were essentially unchanged from the prior eye examinations 
discussed above.  Corrected distant vision was 20/20, 
bilaterally.  Corrected near vision was 20/20 on the right 
and 20/25 on the left.  Red line testing revealed no evidence 
of diplopia, and the examiner noted that he used refractor 
rotary prism testing to ensure that there was no diplopia.  
Intraocular pressure was within normal limits, bilaterally.  
Slit lamp examination showed some early age-related nuclear 
sclerotic and cortical cataracts, but was otherwise normal.  
Dilated funduscopic examination was within normal limits and 
showed no significant pathology other than a small 
chorioretinal scar on the left eye.  The veteran had full eye 
movement and there was no evidence of strabismus.  The 
diagnoses included typical age-related nuclear sclerotic and 
cortical cataracts, and refractive errors (hyperopic 
astigmatism, right eye, with simple astigmatism and 
presbyopia, bilaterally).  The examiner commented that the 
veteran did not have any current vision or eye disability 
which was caused by or related to service, or to any facial 
injury, and that the current findings would have developed 
without any injury.  The examiner also opined that the 
veteran's right cheek soreness was most likely related to 
frequent sinus congestion rather than a past nerve injury 
from trauma and was not eye related.  

On VA ear, nose, and throat examination in November 2007, the 
examiner indicated that the claims file was reviewed and 
included a detailed description of the veteran's medical 
history.  The examiner indicated that while there was 
evidence of periodic treatment for sinusitis over the years, 
he had carefully examined all of the VA treatment records for 
the past year and found no mention of sinusitis.  On 
examination, there was mild deviation of the septum to the 
left.  There was no evidence of ulcerations, bleeding or 
polyps.  There was some tenderness over the right side of the 
face and temporomandibular joint area, zygoma, maxilla, and 
the angle of the mandible.  The right side of the face was 
slightly more prominent than on the left side.  The nasal 
passages were open and without drainage.  There was no facial 
weakness, labial folds were visible, bilaterally.  Sensation 
to pinprick and touch was intact, and did not produce any 
intense pain.  The examiner indicated that x-ray studies of 
the orbit, sinuses and TMJ were ordered but that the veteran 
failed to report for the studies.  The diagnoses included 
chronic facial pain, post-traumatic without evidence of 
facial nerve paralysis, and chronic allergic rhinitis.  The 
examiner indicated that while trigeminal neuralgia was shown 
on some of the medical reports, the pain was described as 
atypical.  

In this case, the medical evidence of record does not show 
that the veteran has any additional vision or sinusitis 
disability.  His refractive error of the eyes was present 
prior to the injury in 1992, and there is no competent 
evidence of any current additional disability of the eyes due 
to trauma.  On the contrary, the competent evidence of record 
includes two medical opinions by different ophthalmologists 
to the effect that the veteran's current eye pathology was 
age related, and was not related to any type of injury.  
Further, the veteran has not presented any evidence to rebut 
that opinion.  

Similarly, the evidence of record showed that the veteran was 
diagnosed with and treated for chronic sinusitis on numerous 
occasions prior to the injury in 1992, and that he has been 
seen occasionally since then for similar complaints.  
However, the objective findings subsequent to August 1992, do 
not show any additional disability.  In fact, the VA examiner 
in November 2007, indicated that he found no evidence of any 
treatment or pertinent abnormalities referable to sinusitis 
during the previous two years.  

While the veteran may well believe that he has additional 
impairment of vision and sinusitis due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care and/or surgical treatment, he has presented no 
competent evidence to support his claim or any evidence to 
support his assertions.  The veteran, as a layperson, is not 
competent to make this judgment.  When an opinion requires 
special experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
causation require such expertise.  Laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The Board finds the VA opinions persuasive, as they were 
based on a thorough review of the entire record and included 
a discussion and analysis of all relevant facts.  
Accordingly, the Board finds that entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 based on 
additional vision and sinusitis disability, is not warranted.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

VA compensation pursuant to 38 U.S.C. § 1151 for additional 
visual disability is denied.  

VA compensation pursuant to 38 U.S.C. § 1151 for additional 
sinusitis disability is denied.  


REMAND

Concerning the increased rating claim, the Board remanded the 
issue in February 2007 for a VA examination to determine 
current severity of any identified residuals of the right 
medial orbit and maxillary antrum fracture.  While the 
veteran was examined by VA in November 2007, the reported 
findings did not provide a clear picture as to what, if any, 
current residuals were present.  Although the examiner 
indicated that there was no evidence of facial nerve 
paralysis, it was not clear whether there was any trigeminal 
neuralgia.  Specifically, the examiner indicated in his 
diagnoses that past clinical records noted some trigeminal 
neuralgia was present, but that the pain was reported to be 
atypical.  The exact meaning of that finding is not clear and 
does not answer the question as to whether there are any 
neurological residuals from the facial fracture.  

As was pointed out in the prior remand, the veteran's 
disability is rated under DC 5325 for muscle injury to the 
face.  DC 5325 provides for evaluation based on functional 
impairment of the seventh (facial) cranial nerve; the extent 
of any disfiguring scarring or, under the appropriate rating 
codes pertaining to interference with mastication.  In this 
regard, the examiner indicated that the veteran only 
partially opened his mouth to 2-cm because of bilateral 
temporomandibular joint (TMJ) pain.  However, the examiner 
did not indicate whether the veteran's TMJ pain was a 
residual of the facial fracture or due to unrelated dental 
problems.  In any event, the evidence as currently 
constituted in the record does not include any findings 
concerning the impairment of mastication, if any, that may be 
related to the facial fracture.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

Because this case presents complex medical and unresolved 
factual questions which the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for his right 
medial orbit and maxillary antrum 
disability since November 2007.  After 
securing the necessary release, the AMC 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of any identified residuals of 
the right medial orbit and maxillary 
antrum fracture.  All indicated tests and 
studies should be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should indicate whether 
there is any impairment of any cranial 
nerves due to the right medial orbit and 
maxillary antrum fracture.  If so, the 
examiner should identify the nature of 
the disability (such as paralysis, 
neuritis, or neuralgia) and characterize 
the severity of nerve impairment (i.e., 
complete or incomplete, and moderate or 
severe).  

3.  The veteran should also be afforded a 
VA dental examination to determine 
whether there is any impairment of 
mastication which is a residual of the 
service-connected right medial orbit and 
maxillary antrum fracture.  The claims 
folder must be provided to the examiner 
for review.  The examiner should describe 
any functional loss related to the right 
sided facial fracture, and quantify, in 
millimeters, the specific limitation of 
inter-incisal movement and limitation of 
lateral excursion, if any, as well as any 
interference with mastication or speech.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
right medial orbit and maxillary antrum 
disability have been provided by the 
examiners.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


